Citation Nr: 1208133	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-14 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.  The case came to the Board from the RO in Montgomery, Alabama.  The issues herein were remanded by the Board for additional development in April 2010.  The case has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a heart disease was previously denied in a rating decision that was dated in September 1971.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the September 1971 rating decision does not relate to an unestablished fact regarding the claim of service connection for a heart disease.

3.  Hypertension was not present during service or within one year after service, and the evidence does not show that it is at least as likely as not that the Veteran's hypertension was caused or made worse by his service or by his service-connected diabetes.

4.  The Veteran's diabetes is not shown to require regulation of activities.  



CONCLUSIONS OF LAW

1. The RO's rating decision in September 1971 denying service connection for heart disease is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of service connection for heart disease. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Hypertension was not incurred in service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for a rating in excess of 20 percent for diabetes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.120, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in November 2004, prior to the initial adjudication of his claims, which explained VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The November 2004 letter also explained to the Veteran that his claim for service connection for a heart disorder had been previously denied because he was not shown to actually have any heart disease.  It explained the new and material evidence standard that is applicable to applications to reopen previously denied claims and explained what the evidence needed to show in order to establish service connection for a claimed disability on a direct and on a secondary basis.  The Veteran was sent a letter in March 2006 which explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  His claims were subsequently readjudicated on multiple occasions, most recently in a December 2011 supplemental statement of the case (SSOC), thereby curing any predecisional notice error.  

The Veteran's claim for a higher rating for his diabetes is a downstream issue from his claim for entitlement to service connection for diabetes.  The RO granted service connection for diabetes in April 2005 and assigned a 20 percent rating for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003).  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that provided this information in December 2005.  He was also sent several SSOCs that addressed this issue, most recently in December 2011.

In addition to its duty to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and written statements by the Veteran.  In addition, the Veteran was afforded multiple VA examinations with respect to his claims for service connection for hypertension and for a higher rating for his diabetes.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The August 2010 VA examination and the November 2011 opinion further satisfied the instructions that were set forth in the April 2010 Board remand.  Since the Veteran's claim for service connection for heart disease was not reopened, no VA examination was necessary with respect to this claim.  Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened). 

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

New and Material Evidence

In a September 1971 rating decision, the RO denied service connection for the Veteran's claimed heart disease because, while a heart murmur was noted in service, there was no indication that the Veteran actually had any type of heart disease.  The evidence considered at that time consisted of the Veteran's service treatment records including his separation examination.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim. See Shade, 24 Vet. App. at 120  . 

Documents received since the issuance of the September 1971 rating decision includes many years of private and VA treatment records, the Veteran's statements, and VA examination reports.  While certain treatment records continue to note the heart murmur that was identified in service, no heart disease was shown in any of these records.  None of the other evidence noted the presence of any heart disease.  In fact, at the Veteran's most recent VA examination in November 2011 it was specifically noted that there was no history or symptoms of heart disease.  The examiner did not diagnose any type of heart disease.

The evidence received since the September 1971 rating decision does not relate to an unestablished fact regarding the claim of service connection for a heart disease.  Since there continues to be no evidence that the Veteran actually has any type of heart disease at the present time, and there is no history of heart disease noted either, the criteria for reopening the claim for service connection for heart disease were not met.



Service connection

The Veteran contends that he has hypertension due to his service connected diabetes.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records do not show any diagnosis of, or treatment for, hypertension, nor is there any evidence of a diagnosis of, or treatment for, hypertension within 1 year of the Veteran's military service.  A note from the Veteran's private physician indicates that the Veteran was diagnosed with hypertension in 1982, which is more than 10 years after his separation from active military service.  There is no evidence linking the Veteran's hypertension to anything that occurred during his service.

The evidence also does not show that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.

The Veteran's diabetes was first examined in February 2005.  At that time it was noted that the Veteran's diabetes was then without complications. 

The Veteran had a genitourinary examination in January 2006.  At that time, the examiner noted that the Veteran had essential hypertension that was not the result of or caused by his diabetes since he had normal renal function and no protienuria.  

The Veteran's hypertension was initially evaluated by VA in February 2006.  At that time, the Veteran reported that he was diagnosed with hypertension in 1981.  He took several medications for hypertension.  After conducting a physical examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not due to his diabetes.  The examiner noted that the Veteran was diagnosed with hypertension and diabetes at about the same time.  On the Veteran's labs from the previous year there was no evidence of renal insufficiency or protienuria that would be suggestive of diabetic renal disease.  Because of this, it was more likely that the Veteran had essential hypertension.

A VA examination in August 2010 also addressed the Veteran's hypertension in the context of a diabetes examination.  The examiner opined that this was not a complication of diabetes because there was no kidney disease and that it was not worsened or increased by the Veteran's diabetes.  

Another medical opinion was obtained in November 2011.  The examiner reviewed the claims file.  The examiner opined that the Veteran had essential hypertension.  The examiner explained that there was no evidence of renal dysfunction from the Veteran's diabetes.  It is in the setting of decreased renal function that the potential for aggravation of hypertension can occur.  That was not the case here.  There was no evidence to support that the diabetes caused aggravation of the hypertension beyond the natural progress of the disease.  This was based on a review of the blood pressure control and the amount of medication used to treat the hypertension.

Three medical opinions all agreed that the Veteran had essential hypertension that was not caused or aggravated by the Veteran's diabetes.  In contrast, there is no evidence that the Veteran's hypertension is in any way related to his diabetes other than his own contention regarding that.  The Veteran does not have the medical expertise that is necessary in order to explain the cause of his hypertension.  The opinions of the VA examiners are more probative than that of the Veteran with regard to this issue.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for hypertension is denied.

 Initial Rating

The Veteran contends that his diabetes is more severe than is encompassed by the currently assigned 20 percent rating.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to 38 C.F.R. § 4.120, diagnostic code 7913, a rating of 20 percent applies when the Veteran has diabetes that requires the use of insulin and a restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent rating is applied when diabetes required insulin, restricted diet, and regulation of activities.  A 60 percent rating applies when diabetes requires insulin, restricted diet, and regulation of activities, and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating applies when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if rated separately.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."

The Veteran's treatment records show that he is prescribed medication for his diabetes and this has been the case for many years.

The Veteran was first examined with respect to his diabetes in February 2005.  He reported that he was diagnosed with diabetes in 1981.  He had no episodes of ketoacidosis or hypoglycemic reactions.  He had no hospitalizations related to diabetes.  He has a restricted diet including avoiding greasy and high carbohydrate foods.  Treatment includes medication.  He reported occasional blurry vision and tingling in his hands (the Veteran is separately rated for neuropathy in his extremities effective the date of his claims and he has not disagreed with these ratings), and shaking.  There were no bowel or bladder impairments.  The diagnosis was diabetes, without complications.

The Veteran was reexamined with respect to his diabetes in August 2010.  At that time the Veteran reported that he was found to have elevated blood sugar in the 1980s.  He had a syncopal spell that required hospitalization at that time but he has never been hospitalized since for diabetes.  He was told that he might have diabetes at that time, but he was not prescribed medication for diabetes until the mid-1990s.  Activities are not regulated to prevent hypoglycemia and the Veteran reported that his blood sugar does not get below 120.  He requires a special diet and medication but does not use insulin.  He receives diabetic medical care every three to six months.  There was a mild nonproliferative diabetic retinopathy in the left eye.  The Veteran also had erectile dysfunction which the examiner related to his diabetes.  The RO included these problems with the Veteran's diabetes because they were not found to be separately compensable.

The evidence does not show that the Veteran is entitled to a rating in excess of 20 percent for his diabetes.  His diabetes is presently managed through diet and medication and there has been no requirement for restriction of activities.  There have been no diabetes related hospitalizations since the 1980s and the Veteran only requires visits to a diabetic provider every 3 to 6 months.  This is consistent with the currently assigned 20 percent rating.

Moreover, the Veteran's erectile dysfunction and diabetic retinopathy are properly rated together with his diabetes.  His erectile dysfunction is not entitled to a separate compensable rating because there was no deformity shown on examination.  38 C.F.R. § 4.115b, diagnostic code 7522.  His diabetic retinopathy is not entitled to a separate rating because there is no compensable loss of vision or incapacitating episodes.  38 C.F.R. § 4.79, diagnostic code 6006.  Corrected distance vision at the time of the most recent VA examination was 20/25 in the right eye and 20/20 in the left eye.  Visual fields were full to finger count in both eyes.  

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of diabetes requiring treatment with medication and diet restriction are expressly compensated by the rating schedule.  There is no evidence of repeated hospitalizations for diabetic complications and there is no evidence that diabetes alone significantly interferes with the Veteran's employment.  


ORDER

No new and material evidence having been received, the claim for service connection for a heart disorder is not reopened.

Service connection for hypertension is denied.

A rating in excess of 20 percent for diabetes is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


